Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	The application has been amended as follows: 
IN THE CLAIMS:
1.	(Currently amended) A stretcher comprising a substantially rectangular frame with upper and lower surfaces and a longitudinally extending flat bearing plain positioned centrally on the frame and flanked on each longer side by retaining side walls extending radially less than 5 inches and tilted upward at an angle α not exceeding 35° with respect to said flat bearing plain, the stretcher including a plurality of co-planar curved skids with round terminal ends which are positioned under the retaining side walls for reduced friction when sliding the stretcher in proximity to a patient for loading and to brace the stretcher when carried; further comprising round terminal ends of the skids that are concentric with stretcher carriage handles to provide a rounded pivot point, wherein the curved skids, the round terminal ends that are concentric with a plurality of longitudinal carriage handles, in combination provide a means for pivoting and loading the patient on the stretcher; [[.]] longitudinal stiffening bars embedded under the flat bearing of the upper seat portion, parallel to one another and to long sides of the rectangular stretcher to balance the stretcher when carried.

9.	(Currently amended) The stretcher as defined in claim [[8]] 6, wherein said continuous convex curved skids extend from a lower surface of the rigid rectangular frame covering each of said longitudinal stiffening bars and peripheral surface ends of said retaining side walls.
14.	(Currently amended) The stretcher as defined in claim 13, wherein at least three pairs of belts are provided for immobilizing the patient and distributed along the opposed longest .
15.	(Currently amended) The stretcher as defined in claim 14, a 
16.	(Currently amended) The stretcher as defined in claim 15, wherein as the buckles are hooked to one another, the belts secured on the patient, in which condition the belts crossing the slits wedged into the tubular bars and the locking levers can be rotated a fraction of a revolution, and consequent to this rotation, all belts of each side of the stretcher are concurrently locked inside the rigid rectangular frame.
17.	(Currently amended) The stretcher as defined in claim 16, further comprising flexible carriage handles for providing a minimal sway to the stretcher which further diminish forces experienced by the patient during carriage.

Authorization for this examiner’s amendment was given in an interview with Joseph H Taddeo on 03/04/2022 and on 03/15/2022.
REASONS FOR ALLOWANCE
	The following is an examiner’s statement of reasons for allowance: The reasons for allowance remain the same as what was written in the office action dated 12/07/2021. The examiner notes that with the introduction of claim 8 and 7 into claim 1 the combination of structure would not read on the claim. Bologovsky when interpreted under BRI broadly discloses the limitation of claim 7 but with the introduction of claim 8 the reference would fail to disclose the limitation of claim 8 or vice versa when broadly interpreting claim 1 and 8 alone the reference fails to disclose the limitation of claim 7. Thus, for these reasons claim 1 is allowed since none of the prior art does not disclose the specific limitations of claims 7 and 8 when considered for patentability in combination with claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ORTIZ whose telephone number is (303)297-4378. The examiner can normally be reached Monday - Friday 7:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.C.O./Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
3/16/2022